

115 HR 6572 IH: Homeless Veterans Community Care Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6572IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Smith of New Jersey (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 38, United States Code, to include Federally qualified health centers and primary
			 care associations in efforts to assist homeless veterans, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Homeless Veterans Community Care Act of 2018. 2.DefinitionsSection 2002(a) of title 38, United States Code, is amended by adding at the end the following:
			
 (3)The term Federally qualified health center has the meaning given that term in section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa)).
 (4)The term primary care association means an entity that is awarded a grant or contract under section 330(l) of the Public Health Service Act (42 U.S.C. 254b(l))..
 3.Changes to plan for coordination of outreach servicesSection 2022 of title 38, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (1), by inserting , including Federally qualified health centers and primary care associations, after non-Department entities; and (B)in paragraph (6)—
 (i)by inserting primary care, after referral sources for; and (ii)by inserting a comma after mental health;
 (2)in subsection (c), by inserting , including Federally qualified health centers and primary care associations, after entities outside the Department; (3)in subsection (e)—
 (A)in paragraph (1)(A), by inserting and community resources, including Federally qualified health centers and primary care associations, after about benefits; and
 (B)in paragraph (2), by inserting Federally qualified health centers, primary care associations, after the Department of Defense,; and (4)in subsection (f)—
 (A)in paragraph (1)— (i)by striking October 1, 2002 and inserting 90 days after the date of the enactment of the Homeless Veterans Comprehensive Assistance Act of 2018; and
 (ii)by striking an initial report and inserting a report; (B)in paragraph (2)—
 (i)by striking December 31, 2005 and inserting 120 days after the date of the enactment of the Homeless Veterans Comprehensive Assistance Act of 2018; and
 (ii)by striking an interim report and inserting a report; and (C)in paragraph (3)—
 (i)by striking July 1, 2007 and inserting 360 days after the date of the enactment of the Homeless Veterans Comprehensive Assistance Act of 2018; and
 (ii)by striking final. 4.Extension of Authority for Housing Assistance for Homeless VeteransSection 2041(c) of title 38, United States Code, is amended by striking 2017 and inserting 2020.
 5.Additional options for dental careSection 2062 of title 38, United States Code, is amended— (1)in subsection (b)(2), by adding at the end the following:
				
 (E)A Federally qualified health center.; and (2)by adding at the end the following:
				
 (d)ProvidersFor purposes of section 1712(a)(1)(H), the Secretary may award a contract to a Federally qualified health center that provides services to a veteran described in subsection (b).
					.
 6.Extension of authority for technical assistance grants for nonprofit community-based groupsSection 2064(b) of title 38, United States Code, is amended by striking 2007 through 2012 and inserting 2019 through 2022. 7.Additions to annual reportSection 2065(c) of title 38, United States Code, is amended—
 (1)by redesignating paragraph (7) as paragraph (9); and (2)by inserting after paragraph (6) the following:
				
 (7)Information about the number of veterans referred to Federally qualified health centers. (8)Information about the methods used to communicate to veterans the availability of care at Federally qualified health centers and an evaluation of the effectiveness of such methods..
 8.Addition to advisory committee and extensionSection 2066 of title 38, United States Code, is amended— (1)in subsection (a)(2)—
 (A)in subparagraph (C), by inserting , including Federally qualified health centers and primary care associations after homeless individuals; (B)by redesignating subparagraph (J) as subparagraph (K); and
 (C)by inserting after subparagraph (I) the following:  (J)Advocates for women veterans.; and
 (2)in subsection (d), by striking September 30, 2018 and inserting December 31, 2022. 9.Extension of authority for Veterans Affairs supported housing programSubparagraph (B) of section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by striking clauses (i) through (v) and inserting the following:
			
 (i)for fiscal year 2019, the amount necessary to provide 2,500 vouchers for rental assistance under this subsection; and
 (ii)for fiscal year 2020, the amount necessary to provide 2,500 vouchers for rental assistance under this subsection..
		